Name: Commission Regulation (EEC) No 2249/81 of 4 August 1981 altering the basic amount of the import levy on syrups and certain other sugar products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/ 10 Official Journal of the European Communities 5 . 8 . 81 COMMISSION REGULATION (EEC) No 2249/81 of 4 August 1981 altering the basic amount of the import levy on syrups and certain other sugar 1 products information known to the Commission that the basic amount of the levy at present in force should be altered to the amount set out below, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), and in particular Article 1 6 (8 ) thereof, Whereas the basic amount of the import levy on syrups and certain other sugar products was fixed by Regulation (EEC) No 2203/81 (2); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2203/81 to the The basic amount of the import levy on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 shall be, per 100 kilograms of product, 0-1455 ECU per percentage point of sucrose content . Article 2 This Regulation shall enter into force on 5 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 August 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p . 4. 2 OJ No L 214, 1 . 8 . 1981 , p . 26 .